Order and judgment (one paper) of the Supreme Court, New York County (Edward J. Greenfield, J.), entered on November 29, 1984, which denied the petition to stay arbitration and dismissed the petition, is unanimously reversed on the law and the petition to stay arbitration granted, without costs or disbursements.
Respondents Carmine and Concetta Malagoli are insured by petitioner Empire Mutual Insurance Company. In October of 1981, they were involved in an accident with a vehicle owned by additional respondent Jesus Carrero. They subsequently requested arbitration in connection with the injuries which they allegedly suffered by serving on Empire a demand for arbitration pursuant to the uninsured motorist indorsement contained in their policy of insurance. Petitioner then moved to stay arbitration, challenging the validity of the notice of cancellation by which additional respondent Nationwide Insurance Company had purported to apprise Carrero that it was terminating his insurance coverage. In that regard, petitioner claims, in part, that the cancellation letter was not printed in the 12-point type required under section 313 of the *30Vehicle and Traffic Law. Respondents have failed to submit any response to the petition and, thus, do not dispute that the notice of cancellation was not in 12-point type, nor does it, in fact, appear that the size type was of the mandated size. The requirement that 12-point face type be used is clear and absolute (Nassau Ins. Co. v Hernandez, 65 AD2d 551). Consequently, the notice of cancellation was defective, and the petition to stay arbitration should have been granted on this ground alone. It is, accordingly, unnecessary to reach petitioner’s other contentions. Concur—Murphy, P. J., Kupferman, Ross, Milonas and Smith, JJ.